Exhibit 10.16

 

Translation of original document executed in Russian.

 

SUPPLEMENTARY AGREEMENT No. 1

to the land sublease Agreement dated April 18, 2000

 

This Supplementary Agreement No. 1 to the Land Sublease Agreement dated as of
April 18, 2000 (hereinafter “Sublease Agreement”), registered June 02, 2000 by
Moscow Municipal Committee of Real Estate Dealerships Registration by number
77-01/00-07/2000-41955, is entered into on May 03, 2005 in Moscow between:

 

Open Joint-Stock Company “PIOGLOBAL Real Estate Investment Fund” (formerly known
as PIOGLOBAL Investment Fund, PIONEER First Investment Fund, First Investment
Voucher Fund), legal entity incorporated under the laws of Russian Federation,
OSRN 1027739441971, having its legal address at: Russian Federation, 125445,
Moscow, ul. Smolnaya, 24/D, represented by Closed Joint-Stock Company “PIOGLOBAL
Asset Management”, its Management company, acting pursuant to the Federal Law
“About Investment Funds” p. 3 art. 3 and Management Agreement No. B-322 dated as
of July 24, 2002, duly represented by Management company General Director Andrei
M. Uspensky, acting on the basis of Closed Joint-Stock Company “PIOGLOBAL Asset
Management” Charter (hereinafter “Lessee”) and

 

PREA, L.L.C. (formerly known as Pioneer Real Estate Advisors, Inc.), legal
entity incorporated under the laws of State of Delaware, USA, having its
principle place of business at: One Faneuil Hall Marketplace, Boston,
Massachusetts, 02109, U.S.A.), duly represented by James Sheppard, its Managing
Director, acting on the power of attorney dated as of December 08, 2004
(hereinafter “Sublessee”)

 

Hereinafter jointly referred to as the “Parties”.

 

PREAMBLE

 

  (A) Whereas, as on April 02, 2000 the Parties entered into Land Sublease
Agreement concerning the whole land plot with total area 12,696 sq.m., located
at: Russian Federation, 125445, Moscow, ul. Smolnaya, 24 (“Land plot”),
Cadastral number of the Land plot 77:09:01010:010, for which Lessee has the
right of long-time leasehold according to the Lease Land Agreement with the City
of Moscow No. M-09-000979, dated September 06, 1994, including all the
subsequent amendments and additions;

 

  (B) Whereas, the Parties agreed to introduce amendments and additions into the
Sublease Agreement to reflect the new names of the Parties and to make
amendments to other sections of Sublease Agreement;

 

  (C) Whereas, the Parties agree that the present Supplementary Agreement No. 1
to the Sublease Agreement in accordance with Civil Codex of Russian Federation
art. 425 p. 2 conforms to the Parties’ relations evolved from the moment when
the Sublease Agreement came into force.

 

Herewith, the Parties agree to make following amendments and additions to the
Sublease Agreement:

 

  1. The name of Lessee in the text shall be replaced with Open Joint-Stock
Company “PIOGLOBAL Real Estate Investment Fund” and the name of Sublessee shall
be replaced with “PREA, L.L.C.” correspondingly.

 

  2. Section 6.2. shall be amended with the second paragraph as follows:

 

“6.2. Sublessee, at its own expense shall implement building, erection,
exploitation, maintenance and capital repairs of projects necessary for
operation of business center, including car parking, Sublessee shall also at its
own expense conduct all Land plot maintenance including landscaping, cleaning
the area, snow removal and environmental improvements. All together
(“Improvements”)”



--------------------------------------------------------------------------------

  3. Section 6.7. of Sublease Agreement shall be stated as follows:

 

“6.7. On expiration of Sublease term determined by the present Sublease
Agreement, Sublessee undertakes to return the Land plot to Lessee in the same
condition as it was received from Lessee according to the present Agreement,
other than changes from normal use and effected Improvements”.

 

  4. Section 15.2. of Sublease Agreement shall read:

 

“15.2. Parties have the following addresses:

 

15.2.1. Lessee:

 

To General Director

of OJSC “PIOGLOBAL”

Management Company

 

Russia, 103918, Moscow,

Gazetny pereylok, 5

Fax: + 7 495 960 2905

 

15.2.2. Sublessee:

 

To Managing Director

Commercial Tower Meridian

Ul. Smolnaya, 24/D

125445, Moscow, Russia

 

Fax: +7 495 960 2920

 

The Parties shall notify each other about all changes in their addresses and
telephone numbers promptly.

 

  5. The Present Supplementary Agreement No. 1 to the Sublease Agreement shall
be an integral part hereof. Sublease Agreement remains in effect as amended by
Supplementary Agreement No. 1.

 

  6. The Present Supplementary Agreement No. 1 comes into force from the date of
its state registration.

 

  7. The Parties signed the present Supplementary Agreement No. 1 to the Land
Sublease Agreement in six originals, three in English and three in Russian. In
the event of any inconsistency between the English and the Russian versions, the
Russian version shall prevail.

 

Open Joint-Stock Company

“PIOGLOBAL Real Estate

Investment Fund”

      PREA, L.L.C. /s/    A. USPENSKY               /s/    JAMES
SHEPPARD        

A. Uspensky

CEO of Management Company

CJSC “PIOGLOBAL Asset Management”

     

James Sheppard

Managing Director

 

Main Department

Of the Federal Registration Service, Moscow

 

Registration circuit #77/14

 

The state registration was made

July 27, 2005

Registration number 77-77-14/005/2005 989

The registering clerk: Bulavintsev



--------------------------------------------------------------------------------

Exhibit 10.16  Supplemental Agreement No. 1 registered July 27, 2005

to Land Sublease Agreement dated as of April 18, 2000

by and between Open Joint-Stock Company

“PIOGLOBAL Investment Fund” and PREA, LLC

 

[HARBOR GLOBAL COMPANY LTD. LETTERHEAD]

 

The undersigned hereby certifies that the translation of Exhibit
10.16—Supplemental Agreement No. 1 registered July 27, 2005 to Land Sublease
Agreement dated as of April 18, 2000 by and between Open Joint-Stock Company
“PIOGLOBAL Investment Fund” and PREA, LLC to which this certification is
attached is a fair and accurate translation of the original document executed in
Russian.

 

Dated: February 22, 2006

 

/s/    DONALD H. HUNTER        

Name: Donald H. Hunter

Title: Chief Financial Officer